Citation Nr: 0504025	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD) for the period from August 
22, 2002 to July 10, 2004.

2.  Entitlement to a rating higher than 50 percent for PTSD 
for the period from July 11, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in Columbia, 
South Carolina which granted service connection and a 10 
percent rating for PTSD, effective August 22, 2002.  The 
veteran appealed for a higher rating.  In an August 2004 
rating decision, the RO granted a 50 percent rating for PTSD, 
effective July 11, 2004.  A videoconference hearing was held 
before the undersigned Veterans Law Judge in December 2004.

The Board notes that an October 2004 VA discharge summary 
includes an opinion to the effect that the veteran is 
unemployable due to service-connected PTSD.  Where a veteran:  
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) (2004) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The 
veteran has satisfied each of these requirements.  His 
inferred claim for a TDIU rating is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  For the period from August 22, 2002 to May 16, 2004, the 
veteran's PTSD was productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks educed reliability and productivity due to various 
symptoms.

2.  For the period from May 17, 2004, the veteran's PTSD was 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for PTSD, for the 
period from August 22, 2002 to May 16, 2004, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for a 70 percent rating for PTSD, for the 
period from May 17, 2004, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law shortly prior 
to this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a May 2003 statement of 
the case, and supplemental statements of the case dated in 
June 2004 and August 2004.  He was furnished a VCAA letter in 
September 2002 in conjunction with his original claim for 
service connection for PTSD.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  The September 2002 letter informed the veteran 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

All available records have been obtained and associated with 
the claims folder.  The veteran has received several 
examinations during the course of this appeal. 

The Board notes that in the June 2004 supplemental statement 
of the case, the veteran was specifically informed to furnish 
copies of any evidence in his possession relative to his 
claims as required by 38 C.F.R. § 3.159.  The Board finds 
that the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

With respect to the veteran's claim for a higher initial 
rating for PTSD, the Board notes that in a recent 
precedential opinion, VA's General Counsel determined that 
if, in response to notice of its decision on a claim for 
which VA has already given the required notice under 38 
U.S.C.A. § 5103(a), VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue. 
VAOPGCPREC 8-2003.  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c) (West 2002).

In this regard, the Board notes the veteran was informed of 
the pertinent rating criteria in the statement of the case.  
Hence additional VCAA notice is not required for this claim.

Factual Background

At an October 2002 VA psychiatric examination, the veteran 
reported that he had held several different jobs.  He worked 
at a Navy yard for 16 years, until he was transferred to the 
Beaufort Air Station, where he worked for eight years.  He 
retired the previous March due to downsizing at the base, and 
also due to conflicts with supervisors at work.  He reported 
that he was currently working with three other men, operating 
a charter bus company.  He lived with his wife, to whom he 
had been married for 35 years.  He had two adult children and 
several grandchildren.  He said that he attempted to take 
sertraline but had an allergic reaction to it, and that as a 
result, his doctors had been reluctant to prescribe any other 
psychoactive medication.  He reported that he had a difficult 
time getting a good night's sleep, and woke up sweating, 
usually remembering events from his military service.  He 
felt that his nighttime recollections had increased lately 
because he had been talking about his wartime experiences in 
group and individual therapy at the VA.  He said his appetite 
was intermittent and he sometimes forgot to eat.  He reported 
very minimal social contact, and said he used to go to church 
but quit going about six to eight months ago because he began 
to have problems getting along with the congregation.  He 
said he had very little recreational activity.  He went out 
to dinner with his wife because she liked to do so.  

He reported that he had anger management problems 
intermittently during his life.  He said he left his job at 
the Air Station because he and his supervisor got into fights 
on two occasions.  In the second incident, he threatened his 
supervisor, and felt that it could have led to more violence 
had another person not been present to break up the fight.  
He denied violence at home, but said he sometimes became very 
irritable and belligerent with his wife.  He denied any 
significant problems of disorientation or cognitive 
interference, but said he had turned over most of the bill 
paying to his wife.  He said he felt depressed and 
discouraged much of the time.  

On mental status examination, the veteran was neatly dressed 
and groomed.  He interacted in a cooperative manner.  His 
affect was despondent throughout the evaluation.  He was able 
to express himself in a relevant and coherent manner, but his 
energy appeared fairly low.  He gave up quickly on tasks 
which he could not immediately solve.  He was somewhat 
irritable, particularly when asked to perform mental 
activities which he found difficult or frustrating.  The 
examiner opined that the veteran was of average intelligence, 
and yet he seemed unable to perform relatively simple serial 
additional and subtraction tasks.  The examiner opined that 
the veteran simply refused to attempt the tasks because of 
general discouragement and a sense of helplessness, and that 
affective interference seemed to be undermining his cognitive 
efficiency at some level.  The veteran reported that he had 
been attending weekly individual counseling at the Veterans 
Center, and that he completed a series of group sessions 
before that.  He reportedly found the group sessions helpful 
in obtaining information about PTSD, but that they actually 
caused his nightmares and sleep problems to be worse.  He was 
not taking any medication for depression or anxiety.  He felt 
he had a fairly good working relationship with his wife, but 
there was no real intimacy between them.  

The examiner opined that the veteran had symptoms of PTSD 
over the course of his adult life, manifested by anhedonia, 
some difficulty holding a job, interpersonal conflicts, and 
intrusive recollections of traumatic experiences.  However, 
he appeared to have been fairly well disciplined and able to 
cope with these symptoms in order to stay actively employed 
up until the past year.  The diagnosis was PTSD, chronic, 
moderate.  The global assessment of functioning (GAF) was 65.

In a December 2002 decision, the RO granted service 
connection and a 10 percent rating for PTSD, effective August 
22, 2002.  The veteran appealed for a higher rating.  

By a letter dated in April 2003, a social worker from a Vet 
Center related that the veteran received weekly group and 
individual PTSD therapy at the Vet Center.  She said the 
veteran had significant social and occupational impairment 
since his service in Vietnam.  She said he moved from job to 
job, and frequently left jobs due to difficulties with 
supervisors.  He and his wife currently operated a private 
chartered bus business.  He worked an average of three to 
four days driving a bus, took phone calls, and scheduled 
tours.  She indicated that the veteran sometimes had memory 
difficulties in his work, and that anger was a significant 
problem for him.  She said the veteran and his wife had 
significant communication and relationship difficulties.  He 
reportedly stopped attending his church after a dispute.  The 
veteran complained of difficulty falling asleep, awakening in 
the middle of the night, night sweats, and nightmares of 
trying to escape.  He slept four to five hours per night and 
did not feel rested upon awakening.  He said that since the 
war began in Iraq, he had daily intrusive memories of 
Vietnam.  He reported suicidal ideation one year ago.  He 
experienced decreased libido, loss of interest in activities, 
lack of motivation, and low energy.  He largely isolated 
himself at home, and interacted very little with family 
members.  The diagnosis was PTSD, chronic, severe, and major 
depressive disorder, recurrent, severe.  The GAF was 35.  The 
social worker opined that the veteran had significant 
occupational and social impairment due to symptoms of PTSD 
and depression.

By a letter dated on May 17, 2004, the Vet Center social 
worker indicated that the veteran continued to experience 
severe PTSD symptoms.  She said that despite the veteran's 
compliance with psychotropic medication, weekly individual 
therapy, and weekly PTSD group therapy, that rage reaction, 
homicidal ideation, conflicted interpersonal relationships 
and decreased functioning at work continued to affect him on 
a regular basis.  She added that customers on his bus had 
commented about his angry words and behavior.  She said the 
veteran recently thought of using a firearm on a 
transportation official that met with him in his home office, 
because he felt intimidated and threatened.  He had requested 
marriage therapy, since his wife avoided him due to his 
temper.  The social worker noted that the GAF was 33.

At a VA psychiatric examination performed on July 11, 2004, 
the veteran reported that he retired from working for others, 
and that he had been self-employed ever since, although he 
was having a hard time dealing with customers.  He currently 
took Paxil at the minimal dose level.  He reported that 
taking a higher dose level caused him to break out, and that 
the same thing happened with other medications.  He was also 
taking clonazepam as an anti-anxiety agent.  He said he 
currently attended one group therapy session weekly at a VA 
Medical Center (VAMC).  The veteran said he had been short-
tempered ever since his service in Vietnam.  He said he could 
not agree with anybody, and that his wife said he could not 
deal with anyone, and went off on people.  He said he was 
always sorry afterwards, but it was too late.  He said people 
stayed away from him, even in the church, and that the only 
people he could talk to now were his one-on-one therapist and 
the others in his group therapy.  He said he liked to be 
alone and only went out if his wife pushed him.  The 
diagnosis was PTSD, chronic, moderately severe.  The GAF was 
42.  The examiner opined that the veteran's symptoms had 
rather dramatically increased since he was first diagnosed.  
He suspected that the veteran was unemployed and that his 
forced idleness was a major source of stress.  

In an August 2004 rating decision, the RO granted a 50 
percent rating for PTSD, effective July 11, 2004.

At a December 2004 Board videoconference hearing, the veteran 
essentially asserted that his PTSD had worsened.  He said he 
had problems with sleep, getting along with people, getting 
along with family members, and not being able to work with 
other people.  He related that he had had physical and verbal 
altercations with superiors.  He stated that he was 
unemployed.  He said he recently stopped working in his 
charter bus business because he was losing a lot of customers 
due to his attitude and personality.  He stated that he began 
the bus business about ten years ago but had handed over the 
management of the business to his daughter.  He said he did 
not have a social life, and that he socialized mostly with 
other veterans.  He said he occasionally went out to dinner 
with his wife.

During the videoconference hearing before the indersigned 
Veteran's Law Judge   in December 2004, the veteran submitted 
a copy of a VA hospital discharge summary reflecting that he 
was hospitalized from September 2004 to October 2004 and 
successfully completed an inpatient PTSD program.  The 
diagnosis was PTSD, chronic, severe, in acute relapse.  The 
GAF was 35.

On mental status examination, the veteran appeared aloof and 
tense, and had a flat affect.  The veteran reported 
persistent anhedonia and poor social life due to PTSD and 
frequent flare-ups.  He reported a flare-up of symptoms with 
stress and failure to function well.  His mental status 
examination was significant for the following signs and 
symptoms of chronic PTSD, in relapse:  severe avoidance and 
numbness as a pathological way of coping with PTSD.  He 
complained of hypervigilance, hyperalertness, and startle 
reaction to loud and unexpected noises and sounds, and 
reported combat-acquired conditioned behaviors like looking 
back frequently over his shoulders with the feeling that 
people behind him might attack him, looking around frequently 
and checking his perimeter to make sure he was not surrounded 
and in danger, and compulsive checking behaviors at night, 
with frequent peeping through windows to make sure there was 
no one outside preparing to attack him.  He had paranoid-type 
mistrust.  His mood was dysthymic with mild psychomotor 
retardation.  He complained of insomnia due to nightmares 
with violent Vietnam-war themes.  He complained of intense 
feelings of survivor guilt, sadness, anger, low self-esteem, 
and insecurity.  He reported an inability to focus, memory 
gaps and lapses and mental confusion whenever his symptoms 
flared up and due to heightened levels of stress and anxiety, 
intrusive thoughts, memories and images of Vietnam and war.  
When not preoccupied with war and Vietnam, he was oriented 
times three with fairly intact memory and recall and the rest 
of the mental status examination was in line with chronic 
PTSD in acute relapse.  

During the admission, the veteran received therapy, and was 
treated with neuroleptic medications, with fairly good 
results and good control of active symptoms.  On discharge, 
he was oriented times three with fairly intact attention and 
memory, attention and concentration, with no thoughts of 
hurting himself or others, euthymic and in good control of 
self and reality.  The examiner opined that the veteran was 
unemployable due to chronic severe PTSD with persistent 
symptoms and frequent flare-ups.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The RO has rated the veteran's PTSD as 10 percent disabling 
from August 22, 2002 to July 10, 2004, and as 50 percent 
disabling from July 11, 2004.  The veteran contends that his 
PTSD is more disabling than currently evaluated.  As will be 
discussed below, the Board finds that the medical evidence 
demonstrates that veteran's PTSD had increased in severity on 
May 17, 2004.

PTSD is rated 10 percent disabling when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  PTSD is rated 30 
percent when it results in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A rating of 50 percent is assigned for PTSD when it 
results in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

PTSD is rated 70 percent when it produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when the 
condition results in total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness. See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  

For example, a GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is meant to reflect an examiner's 
assessment of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  

A 51-60 GAF score indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2004); VAOPGCPREC 10-95.

Evaluation of PTSD from August 22, 2002 to May 16, 2004

For the period from August 22, 2002 to May 16, 2004, the 
evidence shows regular outpatient treatment for PTSD, without 
medication or hospitalization.  The VA examination in October 
2002 resulted in an impression of moderate disability   
resulting from PTSD.  The GAF score at that time was 65.  
Records from this period reflect that the veteran was 
working, running his own chartered bus business, and lived 
with his wife of many years.  An April 2003 opinion by a 
social worker at a Vet Center reflects an impression of 
severe PTSD and severe major depressive disorder.  She 
indicated a GAF of 35.  She opined that the veteran had 
significant social and occupational impairment due to PTSD, 
and noted that the veteran was operating a chartered bus 
service with his wife.  

The weight of the evidence establishes that for the period 
from August 22, 2002 to May 16, 2004, the veteran's PTSD 
resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  In the judgment of 
Board, there is sufficient evidence to show 30 percent 
disability from PTSD, during the period from August 22, 2002 
to May 16, 2004.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Code 9411 (2004).  The benefit of the doubt 
has been applied in making this decision.  38 U.S.C.A. § 
5107(b) (West 2002).  

A rating higher than 30 percent is not warranted for such 
period.  In this regard, the veteran was running his own 
business and maintaining a long-term relationship with his 
wife, and was only receiving outpatient treatment without 
medication.  He does not have any other symptoms reflective 
of more than a 30 percent rating.  In addition, he did not 
have any symptoms that may be considered analogous to the 
listed criteria.  38 C.F.R. § 4.130, Code 9411 (2004); see 
Mauerhan, supra. 

Accordingly, a higher 30 percent rating is warranted for PTSD 
for the period from August 22, 2002 to May 16, 2004.  38 
U.S.C.A. § 5107(b) (West 2002); Fenderson v. West, 
12 Vet. App. 119 (1999).

Evaluation of PTSD from May 17, 2004

By a letter dated on May 17, 2004, the Vet Center social 
worker indicated a GAF of 33, and noted that the veteran was 
still working, although his business and marriage were being 
negatively impacted due to his angry behavior.  She opined 
that the veteran had major impairment in several areas due to 
PTSD.  At a July 11, 2004 VA psychiatric examination, the 
examiner diagnosed PTSD, chronic, moderately severe.  The GAF 
was 42.  The examiner opined that the veteran's symptoms had 
rather dramatically increased since he was first diagnosed.  
In December 2004, the veteran testified that he had given up 
running his bus business, and that it was now being run by 
his daughter.

The weight of the evidence establishes that for the period 
beginning May 17, 2004, the veteran's PTSD resulted in 
occupational and social impairment, with deficiencies in most 
areas.  In the judgment of Board, there is sufficient 
evidence to show 70 percent disability from PTSD, beginning 
May 17, 2004.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Code 9411 (2004).  The benefit of the doubt has been 
applied in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002).  

A rating higher than 70 percent is not warranted for such 
period.  During this period, the evidence does not 
demonstrate symptoms which would meet the criteria of a 100 
percent rating under Diagnostic Code 9411, as it is not shown 
that his PTSD results in total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The veteran does not have any other symptoms 
reflective of more than a 70 percent rating.  In addition, he 
did not have any symptoms that may be considered analogous to 
the listed criteria.  38 C.F.R. § 4.130, Code 9411 (2004); 
see Mauerhan, supra. 

In sum, a higher PTSD rating of 30 percent is warranted for 
the period from August 22, 2002 to May 16, 2004, and a higher 
PTSD rating of 70 percent is warranted for the period from 
May 17, 2004. Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

A higher rating of 30 percent for PTSD, for the period from 
August 22, 2002 to May 16, 2004, is granted subject to the 
law and regulations governing the payment of monetary 
benefits.

A higher rating of 70 percent for PTSD, for the period from 
May 17, 2004, is granted subject to the law and regulations 
governing the payment of monetary benefits.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


